DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 03/01/2022 is acknowledged.  The traversal is on the ground(s) that Sumiyoshi et al. (US Pub. 20090135336) fails to teach the shared technical features of Groups I and II .  This is not found persuasive because as shown below Sumiyoshi et al. (US Pub. 20090135336) teaches every limitation of claim 1 and therefore the shared technical features do not make a contribution over the prior art. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “a minimal luminance of the second luminance mode” in claim 1 is used by the claim to mean “a 
Claims 2-7 are rejected due to their dependency. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sumiyoshi et al. (US Pub. 20090135336 and hereafter Sumiyoshi).
As per claim 1, Sumiyoshi teaches (in figures 1, 5, 6, 19, and 20) a privacy display, comprising: a collimated backlight (CBL) layer (213 and 12); a polymer-dispersed liquid crystal (PDLC) layer (11); and a liquid crystal display (LCD) layer (21); wherein the PDLC layer is, upon selective application of a voltage, operates in a sharing mode (see figures 5 and 20 and paragraphs 76, 79, and 108) and a privacy mode (see figure 6 and paragraph 77), the sharing mode being made to operate at a first luminance mode (when no voltage is applied see paragraphs 79 and 108 and the dashed line in figure 20) and a second luminance mode (when a slight voltage in example 1 volt see paragraph 108 and the solid line in figure 20); wherein, at the 
As per claim 2, Sumiyoshi teaches (in figures 1, 5, 6, 19, and 20) that application of a voltage to the PDLC layer (11) allows light emitted from the CBL layer to pass directly through the PDLC (see paragraph 81).
As per claim 3, Sumiyoshi teaches (in figures 1, 5, 6, 19, and 20) that a threshold luminance defines a boundary between the first luminance mode and the second luminance mode and wherein the threshold is 400nits.
Regarding the functional limitation “a threshold luminance defines a boundary between the first luminance mode and the second luminance mode and wherein the threshold is 400nits” since the structure of the device of Sumiyoshi is identical to the claimed structure, the device of Sumiyoshi is considered to be as capable of performing the function as the claimed invention, absent any claimed structural difference. See MPEP § 2114 I & II, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function... A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus' if the prior art apparatus teaches all the structural limitations of the claim.” in the instant case, electrically controllable PDLC panel 11 in Sumiyoshi is capable of switching from zero volts to 1 volt at a particular front luminance as taught in paragraph 108 as is therefore capable of performing the claimed function.

As per claim 4, Sumiyoshi teaches (in figures 1, 5, 6, 19, and 20) that the luminance of the first luminance mode and second luminance mode are measured at the center of the privacy display (see figure 20 and paragraph 108).
As per claim 5, Sumiyoshi teaches (in figures 1, 5, 6, 19, and 20) that an increase in luminance is detectable at any viewing angle during the sharing mode when switching from the first luminance mode to the second luminance mode.
Regarding the functional limitation “an increase in luminance is detectable at any viewing angle during the sharing mode when switching from the first luminance mode to the second luminance mode” since the structure of the device of Sumiyoshi is identical to the claimed structure, the device of Sumiyoshi is considered to be as capable of performing the function as the claimed invention, absent any claimed structural difference. See MPEP § 2114 I & II, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function... A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus' if the prior art apparatus teaches all the structural limitations of the claim.” in the instant case, the privacy display of Sumiyoshi which has first and second luminance mode as claimed is capable of performing the claimed function of being detectable. 
As per claim 6, Sumiyoshi teaches (in figures 1, 5, 6, 19, and 20) that a color calibration is initiated during the sharing mode while operated within the first luminance mode.
Regarding the functional limitation “a color calibration is initiated during the sharing mode while operated within the first luminance mode” since the structure of the device of 
As per claim 7, Sumiyoshi teaches (in figures 1, 5, 6, 19, and 20) that a color calibration is initiated during the sharing mode while operated within the second luminance mode.
Regarding the functional limitation “a color calibration is initiated during the sharing mode while operated within the second luminance mode” since the structure of the device of Sumiyoshi is identical to the claimed structure, the device of Sumiyoshi is considered to be as capable of performing the function as the claimed invention, absent any claimed structural difference. See MPEP § 2114 I & II, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function... A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus' if the prior art apparatus teaches all the structural limitations of the claim.” in the instant case, the privacy display of Sumiyoshi which has first and 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/            Examiner, Art Unit 2871